Case: 18-60088      Document: 00514704714         Page: 1    Date Filed: 10/31/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 18-60088                     United States Court of Appeals

                                  Summary Calendar
                                                                              Fifth Circuit

                                                                            FILED
                                                                     October 31, 2018

SALAH ATIA, also known as Rodberg,                                     Lyle W. Cayce
                                                                            Clerk
                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A212 904 238


Before BENAVIDES, HIGGINSON, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Salah Atia, a native and citizen of Syria, petitions this court for review
of the decision of the Board of Immigration Appeals (BIA) dismissing his
appeal of the denial of his applications for asylum and protection under the
Convention Against Torture (CAT).             Atia argues that the BIA’s denial of
asylum based on his religion and opposition to military conscription is not
supported by substantial evidence and neither is its denial of his claim for CAT


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60088    Document: 00514704714     Page: 2   Date Filed: 10/31/2018


                                 No. 18-60088

protection. Atia also asserts that the IJ and BIA failed to adjudicate his claim
for withholding of removal.
      Atia did not argue before the BIA that the IJ failed to adjudicate his
withholding of removal claim.     As a threshold matter, the IJ specifically
concluded that Atia had not met the standard for withholding. In any event,
because he did not exhaust his contentions that the IJ and BIA did not
sufficiently address withholding, we lack jurisdiction to consider this claim.
See Omari v. Holder, 562 F.3d 314, 320 (5th Cir. 2009); Roy v. Ashcroft, 389
F.3d 132, 137 (5th Cir. 2004).
      We review for substantial evidence the determination that an alien is
not eligible for relief. Zhang v. Gonzales, 432 F.3d 339, 344 (5th Cir. 2005).
Under that standard, we may not reverse the factual findings of the BIA unless
the evidence compels it, i.e., the evidence must be so compelling that no
reasonable factfinder could conclude against it. Wang v. Holder, 569 F.3d 531,
536-37 (5th Cir. 2009).
      Our review of the briefs and record satisfy us that substantial evidence
supports the conclusion that Atia was not entitled to asylum or withholding of
removal based on any of his claims of persecution. See Chen v. Gonzales, 470
F.3d 1131, 1136-38 (5th Cir. 2006); Zhao v. Gonzales, 404 F.3d 295, 307 (5th
Cir. 2005); Milat v. Holder, 755 F.3d 354, 361 (5th Cir. 2014).         Finally,
regarding Atia’s entitlement to protection under the CAT, the record evidence
would not compel a reasonable person to reach a different conclusion than that
of the IJ and BIA. See Ontunez-Tursios v. Ashcroft, 303 F.3d 341, 354-55 (5th
Cir. 2002).
      PETITION DENIED IN PART AND DISMISSED IN PART FOR LACK
OF JURISDICTION.




                                       2